             Case 2:21-cv-00036-KJD-NJK Document 5 Filed 02/02/21 Page 1 of 2




 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7
 8   AIMEE O’NEILL,                                        Case No.: 2:21-cv-00036-KJD-NJK
 9            Plaintiff(s),                                              ORDER
10   v.
11   STATE OF NEW YORK, et al.,
12            Defendant(s).
13           On January 8, 2021, the Court ordered Plaintiff to show cause why this case should not be
14 dismissed and why Plaintiff should not be declared a vexatious litigant. Docket No. 3. The order
15 to show cause was returned as undeliverable, as it appears that Plaintiff has moved without
16 updating her address with the Court. See Docket No. 4.
17           “A party, not the district court, bears the burden of keeping the court apprised of any
18 changes in [her] mailing address.” Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988); see also
19 Local Rule IA 3-1. Nonetheless, the Court is aware of a more recent address for Plaintiff based
20 on her initiation of a new lawsuit. See O’Neil v. Salas, Case No. 2:21-cv-00063-APG-EJY (D.
21 Nev.).
22           As a one-time courtesy to Plaintiff, the Clerk’s Office is INSTRUCTED to add to the
23 docket the following address for Plaintiff:
24                   6456 Butterfly Sky Street
25                   N. Las Vegas, NV 89084
26 Moving forward, Plaintiff herself must notify the Court with any changed address. Local Rule IA
27 3-1. Failure to do so may result in the imposition of sanctions, up to and including dismissal.
28 See id.
                                                     1
          Case 2:21-cv-00036-KJD-NJK Document 5 Filed 02/02/21 Page 2 of 2




 1        In addition, the Clerk’s Office is INSTRUCTED to mail to Plaintiff at the new address a
 2 copy of the order to show cause at Docket No. 3. The deadline to respond to the order to show
 3 cause is EXTENDED to February 16, 2021.
 4        IT IS SO ORDERED.
 5        Dated: February 2, 2021
 6                                                          ______________________________
                                                            Nancy J. Koppe
 7                                                          United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
